DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Broder, attorney of record, on 6/9/2022.

The application has been amended as follows: 
Claim 1:
An oral appliance device for use within a human mouth having an upper jaw and a lower jaw, the oral appliance device comprising: 
an upper appliance member that selectively engages upper teeth within the human mouth; 
a lower appliance member that selectively engages lower teeth within the human mouth; and 
a Herbst device assembly that movably connects the upper appliance member and the lower appliance member to one another, the Herbst device assembly including (i) a first Herbst bar, (ii) a second Herbst bar that adjustably engages the first Herbst bar, (iii) a first Herbst connector assembly that removably couples the first Herbst bar to the upper appliance member, and (iv) a second Herbst connector assembly that removably couples the second Herbst bar to the lower appliance member; 
wherein at least a portion of one of the first Herbst connector assembly and the second Herbst connector assembly is formed from a nylon-based material, and the first Herbst bar and the second Herbst bar are formed from stainless steel;
wherein each of the Herbst connector assemblies includes (i) a coupling base that is integrally formed with one of the appliance members, the coupling base including a first base aperture; (ii) a coupling insert that is selectively positioned substantially within the first base aperture, the coupling insert including a first insert aperture; and (iii) a coupling button including a button shaft that is removably received and retained within the first insert aperture;
wherein the coupling base has a pair of second base apertures; wherein the coupling insert has a pair of second insert apertures; and wherein each Herbst connector assembly further includes a coupling pin that is positioned to extend through both of the second base apertures and both of the second insert apertures so that the coupling insert is retained within the coupling base.
Claim 9: cancelled.
Claim 10:
The oral appliance device of claim  1 wherein the first insert aperture has internal threads; and wherein the button shaft includes external threads that are configured to threadingly engage the internal threads of the first insert aperture.
Claim 12: cancelled.
Claim 13:
An oral appliance device for use within a human mouth having an upper jaw and a lower jaw, the oral appliance device comprising: 
an upper appliance member that selectively engages upper teeth within the human mouth; 
a lower appliance member that selectively engages lower teeth within the human mouth; and 
a Herbst device assembly that movably connects the upper appliance member and the lower appliance member to one another, the Herbst device assembly including (i) a first Herbst bar, (ii) a second Herbst bar that adjustably engages the first Herbst bar, (iii) a first Herbst connector assembly that removably couples the first Herbst bar to the upper appliance member, and (iv) a second Herbst connector assembly that removably couples the second Herbst bar to the lower appliance member; 
wherein each of the Herbst connector assemblies includes (i) a coupling base that is integrally formed with one of the appliance members, the coupling base including a first base aperture; (ii) a coupling insert that is selectively positioned substantially within the first base aperture, the coupling insert including a first insert aperture having internal threads; and (iii) a coupling button including a button shaft having external threads that are configured to threadingly engage the internal threads of the first insert aperture so that the button shaft is removably received and retained within the first insert aperture;
wherein the coupling base has a pair of second base apertures; wherein the coupling insert has a pair of second insert apertures; and wherein each Herbst connector assembly further includes a coupling pin that is positioned to extend through both of the second base apertures and both of the second insert apertures so that the coupling insert is retained within the coupling base.
Claim 16: cancelled.
Claim 21:
An oral appliance device for use within a human mouth having an upper jaw and a lower jaw, the oral appliance device comprising: 
an upper appliance member that selectively engages upper teeth within the human mouth; 
a lower appliance member that selectively engages lower teeth within the human mouth; and 
a Herbst device assembly that movably connects the upper appliance member and the lower appliance member to one another, the Herbst device assembly including (i) a first Herbst bar, (ii) a second Herbst bar that adjustably engages the first Herbst bar, (iii) a first Herbst connector assembly that removably couples the first Herbst bar to the upper appliance member, and (iv) a second Herbst connector assembly that removably couples the second Herbst bar to the lower appliance member; 
wherein at least a portion of one of the first Herbst connector assembly and the second Herbst connector assembly is formed from a nylon-based material, and each of the Herbst connector assemblies includes (i) a coupling base that is integrally formed with one of the appliance members, the coupling base including a first base aperture; (ii) a coupling insert that has at least a majority of an insert length positioned within the first base aperture, the coupling insert including a first insert aperture; and (iii) a coupling button including a button shaft that is removably received and retained within the first insert aperture;
wherein the coupling base has a pair of second base apertures; wherein the coupling insert has a pair of second insert apertures; and wherein each Herbst connector assembly further includes a coupling pin that is positioned to extend through both of the second base apertures and both of the second insert apertures so that the coupling insert is retained within the coupling base.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Closest prior art of record towards the claimed invention as now amended in the independent claims above is Toussaint (WO 2011127893 A1) which discloses a Herbst Appliance (Fig. 11-12) with a similar Herbst Appliance connection assemblies (Fig. 13) for attaching the Herbst bar 1 to the appliance member 20 (Fig. 13). However, there is no reasonable motivation with prior art in the field of mouth appliances or similarly analogous prior art for modifying this connection assembly to meet the limitations of: “the coupling base has a pair of second base apertures; wherein the coupling insert has a pair of second insert apertures; and wherein each Herbst connector assembly further includes a coupling pin that is positioned to extend through both of the second base apertures and both of the second insert apertures so that the coupling insert is retained within the coupling base” in combination with the other claimed limitations. As such, claims 1, 13, and 21 and their dependents are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-6, 8, 10-11, 13-15, 17-21 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        6/9/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786